United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.A., Appellant
and
U.S. POSTAL SERVICE, SAUNDERS
STATION, Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0122
Issued: May 2, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 27, 2016 appellant, through counsel, filed a timely appeal from a July 15,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish right foot conditions
causally related to the accepted December 9, 2015 employment incident.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

On appeal counsel contends that the decision is contrary to fact and law.
FACTUAL HISTORY
On December 14, 2015 appellant, then a 40-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on December 9, 2015 while in the performance of duty he
injured his right foot when he slipped on a loose board on a customer’s porch. He stopped work
on December 15, 2015 and returned to work on January 5, 2016.
In a duty status report (Form CA-17) dated December 21, 2015, Dr. William W. Eng, a
treating podiatrist, described appellant’s clinical findings. In the box for diagnosis due to injury,
he listed plantar fasciitis and capsulitis/tendinitis. He also noted hallux valgus as another
disabling condition. Dr. Eng opined that appellant was currently disabled from work.
In a letter dated January 13, 2016, OWCP informed appellant that the evidence of record
was insufficient to establish his claim. Appellant was advised regarding the medical and factual
evidence required to support his claim and afforded him 30 days to provide this information.
In reports dated December 15, 21 and 29, 2015 and January 18 and 28, 2016, Dr. Eng
diagnosed acquired hallux valgus, bilateral plantar fasciitis, and periarthritis/tendinitis/capsulitis.
Under history of injury, he related that appellant hit his big toe when he slipped off a porch.
Dr. Eng noted that appellant had foot pain for a week which moved from his big toe to his arch.
He reported a sudden onset of pain brought on by injury. Dr. Eng provided physical examination
findings and results from objective testing.
In a Form CA-17 dated January 28, 2016, Dr. Eng indicated that appellant was capable of
working with restrictions.3 He noted the date of injury, appellant’s occupation, and related that
appellant injured his toe and ball of his foot when he slipped and fell on a customer’s porch.
Dr. Eng related appellant’s diagnoses as plantar fasciitis, capsulitis, and metatarsal due to injury.
By decision dated February 17, 2016, OWCP denied appellant’s claim. It found the
evidence of record failed to include a medical report containing a rationalized opinion explaining
how the accepted December 9, 2015 incident caused or aggravated the diagnosed conditions.
Subsequent to the February 17, 2016 decision, OWCP received additional medical and
factual evidence.
In a December 15, 2015 form, Dr. Eng wrote that appellant was disabled from work for
the period December 15 to 21, 2015, but could return to work on December 22, 2015. He noted
that appellant was undergoing further diagnostic and clinical examination.
Dr. Eng, in his February 9 and 23, 2016 report, reiterated the history noted in his prior
reports, provided examination findings, and reviewed x-ray interpretations. He provided
diagnoses that included sesamoiditis, viral warts, acquired hallux valgus, bilateral metatarsalgia,
bilateral plantar fasciitis, and periarthritis/tendinitis/capsulitis.
3

Although the form was dated 2015, it appears to be a typographical error.

2

A February 9, 2016 Form CA-17 completed by Dr. Eng included a history of the
December 9, 2015 incident and description of clinical findings. He diagnosed capsulitis/plantar
fasciitis/metatarsalgia, which he attributed to the injury. Appellant was released to return to
work on January 5, 2016 with restrictions.
On February 10, 2016 appellant accepted a modified job offer working four hours per day
with restrictions.
On June 21, 2016 appellant requested reconsideration.
By decision July 16, 2016, OWCP denied modification. It found that the evidence of
record failed to establish a causal connection between the diagnosed foot condition and the
accepted December 9, 2015 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of her claim, including the fact that the individual is an employee of the United States
within the meaning of FECA; that the claim was filed within the applicable time limitation; that
an injury was sustained while in the performance of duty as alleged and that any disability and/or
specific condition for which compensation is claimed are causally related to the employment
injury.5 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.7
First, the employee must submit sufficient evidence to establish that he actually experienced the
employment incident at the time, place, and in the manner alleged.8 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.9
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.10 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
4

Supra note 2.

5

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

6

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

7

B.F., Docket No. 09-0060 (issued March 17, 2009); Bonnie A. Contreras, supra note 5.

8

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

9

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 5.
10

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).

3

whether there is a causal relationship between the employee’s diagnosed condition and the work
incident.11 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment incident.12
ANALYSIS
Appellant alleged that he sustained a right foot injury when he slipped on a loose board
on a customer’s porch while in the performance of duty on December 9, 2015. OWCP found the
evidence of record sufficient to establish that the incident occurred as alleged, but found the
medical evidence insufficient to establish that the diagnosed conditions were causally related to
the December 9, 2015 accepted employment incident. The Board finds that appellant has failed
to meet his burden of proof to establish a right foot condition causally related to the accepted
employment incident.
In support of his claim, appellant submitted reports, a disability note and CA-17 forms
from Dr. Eng, a treating podiatrist. In various reports covering the period from December 15,
2015 to February 23, 2016, Dr. Eng noted the history of injury, provided examination findings,
and diagnosed various foot conditions including sesamoiditis, viral warts, acquired hallux valgus,
bilateral metatarsalgia, bilateral plantar fasciitis, and periarthritis/tendinitis/capsulitis. However,
he offered no rationalized opinion as to the cause of the diagnosed conditions. Medical opinion
evidence should reflect a correct history and offer a medically sound explanation of how the
specific employment incident physiologically caused injury.13 The Board has found that medical
evidence which fails to offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.14
While Dr. Eng noted diagnoses on the CA-17 forms dated December 21, 2015 and
January 28, 2016, the Board finds that he failed to explain, with medical rationale, how slipping
on the porch on December 9, 2015 caused or aggravated appellant’s diagnosed foot conditions.
Medical reports without any rationale on causal relationship are of diminished probative value
and do not meet an employee’s burden of proof.15 Thus, these reports from Dr. Eng are
insufficient to establish appellant’s claim.
The record before the Board is without rationalized medical evidence establishing that
appellant’s foot conditions are causally related to the accepted December 9, 2015 employment
incident. OWCP advised him that it was his responsibility to provide a comprehensive medical
11

J.J., Docket No. 09-0027 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

12

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

13

T.E., Docket No. 16-1090 (issued February 24, 2017).

14

R.E., Docket No. 10-0679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007); Ellen L. Noble, 55 ECAB
530 (2004).
15

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009); Richard A.
Neidert, 57 ECAB 474 (2006).

4

report which described his symptoms, test results, diagnosis, history of treatment, and the
physician’s opinion, with medical reasons, on the cause of his condition. Appellant failed to
submit appropriate medical documentation in response to OWCP’s request. The Board has held
that the mere fact that a condition manifests itself during a period of employment does not raise
an inference of causal relation.16 An award of compensation may not be based on surmise,
conjecture, speculation, or on the employee’s own belief of causal relation.17
On appeal, counsel contends that OWCP’s decision was contrary to fact and law. Based
on the findings and reasons stated above, the Board finds that counsel’s arguments are without
merit.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish right foot conditions causally related to
the accepted December 9, 2015 employment incident.

16

L.D., Docket No. 09-1503 (issued April 15, 2010); D.I., 59 ECAB 158 (2007); Daniel O. Vasquez, 57 ECAB
559 (2006).
17

S.S., 59 ECAB 315 (2008); J.M., 58 ECAB 303 (2007); Donald W. Long, 41 ECAB 142 (1989).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 15, 2016 is affirmed.
Issued: May 2, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

